internal_revenue_service national_office technical_advice_memorandum third party communication none date of communication not applicable tam-147769-04 cc fip b3 number release date index uil no case-mis no walter harris project director large and mid size business lmsb taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------ ----------------------------------------------------------- ---------------- --------------- ---------- legend taxpayer business new business promoter a instruments ------------------------ --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- -------------------------- --------------------------------------------------------------- --------------------------------------------------------------- -------------- ----------------- --------------------------------------------------------------- ------------------------------------------------------------------- corporation a corporation b corporation c_corporation ac ----------------------------------------------------------------------------------------------------------------- corporation d -------------------------------- ------------------------------ ----------------- ----------------- --------------------------------------------------------------- -------- tam-147769-04 corporation e corporation f corporation g corporation h corporation j exchange a b c d e f g h i j k m n o p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj kk mm month year --------- --------------------- -------------------------------- --------------------- ------------------------------- ---------------------------------------------- ---------------- ------------- ------------- --- ----- ---- -------- -------- --- -- ----- --- ----------- ------- ----------------- ------------ -------------- ------------- ------------ --------------- -------------- -------------- --------------- --------- --- --------------- -------------- --- -------- -------- -------- ----------------- ----------------- ---------------- -------------- ----- -------- ------ ------- tam-147769-04 year year year year year year year date date date date date date date date date issue s ------- ------- ------- ------- ------- ------- ------- ----------------- ------------------ ---------------- ---------- ------------- ------------------ -------------------------- ----------------- -------------------- whether the instruments and corporation a stock constitute a straddle for purposes of sec_1092 of the internal_revenue_code_of_1986 code this issue raises two threshold questions a whether the instruments issued by taxpayer in year constitute a position under sec_1092 and b if the instruments are a position under sec_1092 whether this position qualifies under sec_1092 ii as a position with respect to substantially_similar_or_related_property other than stock with respect to corporation a stock held by taxpayer whether payments and accruals on the instruments constitute interest_and_carrying_charges incurred or continued to purchase or carry the shares for purposes of sec_263 conclusion s this provision was renumbered by the community tax relief act of p l as sec_1092 and subsequently amended and renumbered as sec_1092 by section c of the american_jobs_creation_act_of_2004 p l sec_1092 provides that in the case of stock the term personal_property includes stock only if such stock is of a type which is actively_traded and at least of the positions offsetting such stock is a position with respect to such stock or substantially_similar_or_related_property tam-147769-04 under sec_1092 the instruments are part of a straddle with the corporation a stock a the instruments constitute a position under sec_1092 and b this position qualifies under sec_1092 as a position with respect to substantially_similar_or_related_property other than stock with respect to stock held by taxpayer payments and accruals on the instruments constitute interest_and_carrying_charges incurred or continued to purchase or carry the corporation a stock for purposes of sec_263 facts a background taxpayer and its subsidiaries are principally engaged in the operation of its taxpayer was a substantial early investor in corporation a taxpayer acquired_business in order to raise funds taxpayer issued units of unsecured subordinated debentures called the instruments which were actively_traded payments on these debentures are indexed to the performance of taxpayer’s publicly-traded holdings in corporation a referred to as the reference shares under the ---------------------------------- dated date the reference stock as a result of this indexing taxpayer obtained lower currently payable coupon rates of financing although taxpayer accrued interest at a greater rate under the contingent_payment_debt_instrument cpdi rules of sec_1_1275-4 the reference stock in prior transactions wholly unrelated to the issuance of the instruments the reference stock was not pledged as collateral for the instruments nor was taxpayer contractually required to hold any of the stock under the terms of the instruments taxpayer had substantial business reasons to make its investment in corporation a and to maintain a substantial portion of that investment through the years at issue substantially_all of the funds for general corporate purposes including capital expenditures working_capital debt repayment financing of acquisitions and share repurchase programs it is undisputed that taxpayer applied the funds for these purposes as more fully set forth below and that taxpayer was never limited to raising funds through the issuance of the instruments it is also undisputed that the indexing of the reference stock under the instruments provide funding at rates lower than comparable market rates the aggregate issue_price of the instruments was dollar_figurea taxpayer expected to use b issuance of the instruments on date taxpayer issued b units of the instruments described as the ------------------------------- states that the financial_accounting standards tam-147769-04 exchangeable subordinated debentures an over-allotment option allowed the underwriters to acquire another c units of the instruments the instruments were developed by promoter a in issuing the instruments an issuer monetizes its sizable stock holdings of publicly traded portfolio_stock in an unrelated company by linking the issue and redemption values of the instruments to the value of the portfolio_stock such as the reference stock the issuer claims interest deductions under the contingent_payment_debt_instrument rules of sec_1_1275-4 as a result borrowing costs for the issuer are reduced and the issuer is able to retain its holdings of the reference shares as noted the instruments are indexed to common shares of corporation a units of the instruments are d year instruments that mature on date board has issued a new accounting pronouncement fa sec_133 accounting for derivative instruments and hedging activities that taxpayer will elect to adopt as of the beginning of the second quarter of year fa sec_133 requires taxpayer to split the initial value of the instruments into a debt component and a derivative component any change in the fair value of the derivative component of the instruments will be recorded in taxpayer’s consolidated income statements if taxpayer holds at its election a number of shares of the corporation a stock equal to the number of units of the instruments outstanding at the adoption of fa sec_133 taxpayer will also record changes in the market_value of the shares related to the instruments in its consolidated income statements as stated in the ------------------------------- changes in the market_value of the shares of corporation a stock should at least partially offset changes in the fair value of the derivative component of the instruments the original principal_amount of a unit of the instruments is dollar_figuree the last reported sale price of one share of corporation a common_stock on the exchange on date ---- ------------------------------------ the minimum amount payable upon redemption or maturity of a unit of the instruments which is referred to as the contingent principal_amount in the ------------------------------- will initially be equal to the original principal_amount adjusted for dividends or special distributions as more fully described below the -------- ------------------------------- refers to the corporation a shares and any other publicly traded equity securities that may be distributed on or in respect of the corporation a common_stock or into which any of those securities may be converted or exchanged as the reference shares principal_amount for a quarterly payment of dollar_figureg per unit plus the amount of any cash dividend paid on corporation a stock and the cash_value of any property distributed by corporation a to its shareholders interest will accrue from the issue_date of the instruments and interest will be paid quarterly in arrears on date date date and date of each year but subject_to the right to defer the quarterly payments of interest the first payment is on date of year with a payment of dollar_figureh per unit of the the instruments pay interest quarterly at the annual rate of f of the original if no conditions of default exist taxpayer has the option to defer payment of tam-147769-04 instruments equal to the annual rate of f of the original principal_amount prorated from the date_of_issuance -------------------------------------------------------------------------------- ------------------------------------------------------------------------any property distributed on the corporation a shares or the cash_value of the property is to be paid to holders of the instruments as additional interest payments of dividends or additional interest will decrease the contingent principal_amount payable at maturity to the extent necessary so that the yield to the date of computation does not exceed a f annual yield interest for periods not to exceed i consecutive quarterly periods however taxpayer may defer the payment of interest until maturity or redemption if the corporation a shares cease to exist any deferred interest amounts and interest thereon will increase the contingent principal_amount of each unit of the instruments interest on the deferred interest is at a f annual rate compounded quarterly once all of the deferred quarterly interest is paid plus any accrued interest thereon together with the current quarterly interest payment the contingent principal_amount will be decreased by the amount of that payment and quarterly interest may again be deferred instead of accruing cash interest during a quarterly deferral_period so long as the current market_value of the shares of reference stock exceeds the original principal_amount of a unit of the instruments taxpayer may increase the number of shares attributable to each unit by j with respect to any quarterly payment of interest an annual rate of f if taxpayer elects to make this increase taxpayer will be deemed current on that quarterly payment of interest the contingent principal_amount will not increase the holders of the instruments will not be entitled to receive interest for that quarter and the early exchange ratio will be k for the following quarter the ----------------------------------- ----------------------------------------------------------------------------------------------------------------- states that there is no current plan to defer interest redeems all of the instruments to redeem taxpayer must pay holders an amount equal to the sum of the higher of the contingent principal_amount of each unit of the instruments or the sum of the current market_value of the shares of reference stock at the time of redemption plus any deferred quarterly payments of interest including accrued interest thereon plus in either case the final period distribution the terms provide for the payment of certain additional_amounts if taxpayer redeems the instruments prior to date of year year or year the current market value-------- ------------------------------------------------------------------------------------- is defined as the average closing price per reference share on the i trading days immediately prior to but not including the fifth business_day preceding the redemption date --------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- taxpayer has the right to redeem the instruments at any time provided taxpayer holders have the right to exchange a unit of the instruments at any time tam-147769-04 --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------- beginning one year subsequent to issuance for cash equal to m of the then-current trading price of a share of reference stock the exchange market_value the early exchange ratio is increased to k if taxpayer defers quarterly payments of interest if a tender or exchange_offer is made for the reference stock taxpayer may increase the early exchange ratio to k or alternatively make a reference share offer adjustment to holders of the instruments as described in the ------------------------------- if elected taxpayer will distribute as additional interest the average transaction consideration other than consideration that becomes additional reference stock deemed to be received on the reference shares subject_to the reference share offer and attributable to each unit of the instruments immediately prior to giving effect to certain proportionate reductions relating to that offer taxpayer is not required to accelerate maturity or redeem the instruments if the shares of reference stock cease to be outstanding at maturity_date holders of the instruments may then receive a cash amount equal to the higher of a the contingent principal_amount or b the sum of the maturity_date value of the reference stock- plus any deferred quarterly interest with any accrued interest thereon in either case holders also are entitled to a final period distribution which would include such items as declared dividends or distributions on the corporation a shares not yet distributed to the holders terms of the issuance provide for certain anti-dilution measures the amount_paid at redemption or maturity is required to be adjusted in the event of specific dilutive or anti-dilutive events taxpayer states in its ------------------------------- that it will use the cash proceeds from the issuance of the instruments for general corporate purposes including capital expenditures working_capital repayment of long term and short term debt the financing of acquisitions and share repurchase programs the issuance of the instruments resulted in dollar_figurep in proceeds reduced by dollar_figureq in expenses taxpayer used approximately dollar_figurer of the proceeds to pay down higher cost debt dollar_figures in commercial paper and dollar_figuret of medium term debt it used approximately dollar_figureu to finance acquisitions other than corporation b stock it used approximately dollar_figurev to repurchase taxpayer stock approximately dollar_figurew was used as part of the payment in a tender offer for shares of corporation b c taxpayer’s holdings in corporation a as of date taxpayer owned approximately x shares of corporation a stock taxpayer may but is not contractually required to hold a number of shares of corporation a stock equal to the number of the outstanding units of the instruments taxpayer acquired its holdings in corporation a stock in transactions that predated the issuance of the instruments and was a substantial early investor in corporation a taxpayer’s corporation a holdings were acquired in transactions beginning in year taxpayer’s seed money purchases of corporation a stock were part of an tam-147769-04 and year after the purchases in year taxpayer owned z of the outstanding common_stock of that company and was entitled to a seat on the board_of directors taxpayer’s position has been substantially diluted by additional public offerings of the stock made by corporation a and taxpayer’s sales and charitable donations of corporation a shares and it is no longer entitled to a board seat as of date taxpayer owned aa --------------------------- corporation a shares valued in excess of dollar_figurebb holders of the instruments are not entitled to any rights with respect to the corporation a stock other than indirectly pursuant to the terms of the issuance overall corporate strategy become involved with new business companies during the period from year through year the last year currently under examination taxpayer made other investments in several new business companies and joint ventures taxpayer’s investment in corporation a and similar investments in other new business companies was in furtherance of its long-established strategy to locate and sell its business services and products one of the purposes of these investments was to gain knowledge of industry technology and trends so as to be able to make sensible choices among alternative ways to deliver its business services and products another purpose was to help forge business alliances corporation a taxpayer and corporation a made joint investments in other new business companies including corporation d and corporation e furthermore taxpayer and corporation a formed several joint ventures they first launched corporation f in year and then corporation g in year these efforts evolved in year into the corporation h joint_venture which provided services through the corporation a network in cities across the country in month of year taxpayer owned i of corporation h and corporation a owned the other cc each of taxpayer’s business units operated the corporation h affiliate in its market otherwise taxpayer and corporation a were unrelated ac gave taxpayer added incentive to maintain its investment in corporation a shares taxpayer conducts a substantial amount of business with corporation c in addition taxpayer and corporation c are partners in corporation j the shares resulting from the new --------- are also included as reference stock common_stock referenced to one unit of the instruments was dollar_figuredd or dollar_figureee per share the --------- of corporation a with corporation c in year creating corporation as of date the value of ---- shares --------------------------- of corporation a as a direct result of taxpayer’s position as a longstanding investor in d federal tax treatment of the instruments the ------------------------------- states that the instruments will be characterized as indebtedness of taxpayer for u s federal_income_tax purposes and that holders will need to include interest payments in income units of the instruments are unsecured tam-147769-04 and subordinate to taxpayer’s existing and future indebtedness further it describes the instruments as a contingent_payment_debt_instrument and advises holders that they will need to report as ordinary_income certain amounts prior to the holders’ receiving the cash attributable thereto taxpayer applied the contingent payment rules of the original_issue_discount oid regulations because the instruments are exchangeable for cash determined with reference to the value of the corporation a common_stock and hence the payout is contingent taxpayer applied the noncontingent_bond_method described in sec_1_1275-4 and pursuant to that regulation determined the comparable yield to be ff compounded quarterly based upon a projected payment at maturity according to the --- ------------------------------- of dollar_figureo per unit consistent with these calculations of comparable yield and projected payment taxpayer accrued and deducted interest as well as amortizable issuance costs on its federal_income_tax return for year and year for the years year and year taxpayer reported deductions on its issuance of the debentures of dollar_figuregg and dollar_figurehh respectively these amounts included interest deductions for both the current coupon and the noncash interest deductions as well as amortization of underwriting expenses associated with the instruments issuance if i taxpayer does not exercise its right to redeem the instruments prior to their scheduled maturity_date on date and ii all payments on the instruments are made on the dates and in the amounts assumed in taxpayer’s projected payment schedule the total oid deductible by taxpayer and includible by the holders over the d year period that the instruments are outstanding will be approximately dollar_figureii including annual f interest payments totaling approximately dollar_figurejj law sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_263 states that no deduction shall be allowed for interest_and_carrying_charges properly allocable to personal_property which is part of a straddle as defined in sec_1092 sec_263 defines interest_and_carrying_charges to mean the excess of a the sum of i interest on indebtedness incurred or continued to purchase or carry the personal_property and ii all other_amounts including charges to insure store or transport the personal_property paid_or_incurred to carry the personal_property over b the sum of certain enumerated receipts with respect to the personal_property sec_1092 defines straddle for tax purposes as offsetting positions with respect to personal_property sec_1092 provides that positions are tam-147769-04 offsetting if there is substantial diminution of the taxpayer’s risk of loss from holding one position by reason of holding the other position sec_1092 defines personal_property as any personal_property of a type which is actively_traded sec_1092 defines position as an interest including a futures or forward_contract or option in personal_property subject_to exceptions listed in sec_1092 sec_1092 sets forth a general_rule excluding stock from the definition of personal_property sec_1092 also provides however that this general exclusion does not apply to any interest in stock under sec_1092 there are three other exceptions to the general_rule excluding stock the first and second exceptions apply to provide that personal_property includes respectively an option with respect to that stock or substantially_similar stock_or_securities or a position with respect to any stock that is part of a straddle in which at least one of the offsetting positions is a position with respect to substantially_similar_or_related_property other than stock as provided in regulations sec_1092 ii the third exception sec_1092 provides that personal_property includes any stock of a corporation formed_or_availed_of to take positions in personal_property which offset positions taken by any shareholder the first and third exceptions are not relevant to the instant case except by analogy sec_1_1092_d_-2 finalized in date states that for purposes of sec_1092 the term substantially_similar_or_related_property is defined in sec_1_246-5 sec_1_246-5 provides that the term substantially_similar_or_related_property is applied according to the facts and circumstances in each case in general property is substantially_similar or related to stock when - i ii the fair market values of the stock and the property primarily reflect the performance of - a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign-currency exchange rates and changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 provides that for purposes of paragraphs b i b or c vi of this section reasonable expectations are the expectations of a reasonable person based on all the facts and circumstances at the later of the time the stock i sec_2 a fourth exception was added by the community tax relief act of p l which amended sec_1092 to take account of the addition of securities futures contracts tam-147769-04 acquired or the positions are entered into reasonable expectations include all explicit or implicit representations made with respect to the marketing or sale of the position analysis whether the instruments and corporation a stock constitute a straddle under sec_1092 of the code a whether the instruments issued by taxpayer in year constitutes a position under sec_1092 sec_1092 defines a position as an interest including a futures or forward_contract or option in personal_property although a debtor’s obligation on a debt_instrument generally is not personal_property in certain circumstances a debt_instrument may represent a position with respect to personal_property see sec_1092 and sec_1_1275-4 sec_1092 provides that an obligor’s interest in a nonfunctional_currency denominated debt obligation is treated as a position in the nonfunctional_currency taxpayer asserts that an obligor’s interest in a debt_instrument is an interest only in the currency in which the instrument is denominated regardless of whether the currency is foreign or u s dollar denominated currency taxpayer contends that its assertion is strongly supported by sec_1092 and as support cites to legislative_history that u s currency does not constitute personal_property as defined since only property or interests in property that may result in gain_or_loss on their disposition are subject_to the straddle limitations neither the legislative_history nor the express language of sec_1092 indicates bluebook pincite that congress intended to exclude a debt_instrument from the definition of position in sec_1092 a rule that a debt_instrument can be a position in nonfunctional_currency does not establish that a debt_instrument can be a position only in nonfunctional_currency in fact the conference_report to the tax_reform_act_of_1986 p l characterizes the addition of sec_1092 as a clarification of existing law the senate amendment clarifies that an obligor’s interest in a foreign_currency denominated obligation is a position for purposes of the loss_deferral_rule the rationale for this treatment is that a foreign_currency borrowing is economically similar to a short position in the foreign_currency h_r conf_rep no 99th cong 2d sess c b vol ii-670 regulations finalized in also recognize that a taxpayer’s own debt may tam-147769-04 constitute a position in a straddle sec_1_1275-4 provides that increased interest_expense on a contingent_payment_debt_instrument issued by a taxpayer may be a straddle loss subject_to sec_1092 deferral in addition sec_1_1275-6 recognizes that a debtor’s own indebtedness may be a position in a straddle see sec_1_1275-6 and sec_1_1275-6 taxpayer’s argument disregards the express provisions of its own instruments the instruments provide for a payment at maturity in an amount referencing the price of the corporation a stock also payments for early redemption are directly tied to the fair_market_value of the corporation a stock thus by its terms the instruments create a direct interest and position in the underlying reference stock corresponding reference stock under sec_1092 in light of the foregoing we believe that the instruments constitute a position in b if the instruments are a position under sec_1092 whether that position qualifies under sec_1092 as a position with respect to substantially_similar_or_related_property other than stock with respect to corporation a stock held by taxpayer during the years in issue sec_1092 contain an exception to the general stock exclusion for stock which is part of a straddle at least of the offsetting positions of which is - under regulations a position with respect to substantially_similar_or_related_property other than stock sec_1_1092_d_-2 finalized by t d 1995_1_cb_15 states that for purposes of sec_1092 the phrase substantially_similar_or_related_property ssrp is defined in sec_1_246-5 also finalized under t d sec_1_246-5 provides that the term ssrp is applied according to the facts and circumstances of each case in general property is substantially_similar or related to stock when - the fair market values of the stock and the property primarily reflect the performance of - a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign-currency exchange rates and changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property i ii tam-147769-04 under this standard in order for the instruments to qualify as positions in substantially_similar_or_related_property with respect to the reference stock the following tests must be met the fair_market_value of the instruments and the reference stock would need to primarily reflect the performance of the same firm or factors and the changes in the fair_market_value of the reference stock must have been reasonably expected to approximate changes in the value of the instruments expectations are considered reasonable where they are the expectations of a reasonable person based on all the facts and circumstances at the time the stock is acquired or the positions are entered into and include representations made with respect to the marketing or sale of the position sec_1_246-5 the primarily reflects test b i under the facts of this case the fair_market_value of the reference stock and the instruments both reflect the performance of corporation a upon issuance the issue_price of the instruments equaled the then-trading price of the reference stock the projected payment schedule of the instruments as discussed below was based upon the forward price or other expected value of the reference stock see sec_1_1275-4 the early redemption rights of the issuer and the holders also support this connection taxpayer was able to redeem the instruments at any time prior to maturity for the stock price not the principal_amount likewise holders were entitled to exchange their instruments for an amount that references the stock price m but not the contingent principal_amount of the instruments by issuing the instruments taxpayer essentially economically monetized and reduced its risk of loss on its position in the reference stock over the period that the instruments are outstanding d years the offsetting nature of the instruments and the reference stock was noted in the ------- ------------------------------- in the discussion of fa sec_133 the ------------------------------- indicated that changes in the market_value of the reference stock should at least partially offset changes in the fair value of the derivative component of the instruments as discussed in section below fair_market_value of the reference stock was expected to reasonably approximate changes in the value of the instruments the only risk that taxpayer retained was the risk that it would eventually have to repay a below- market rate loan in d years in whole or in part if the stock depreciated to an amount less than original issue_price of the instruments taxpayer essentially obtained tax- deferred use of the gain that existed in the reference stock at the time the instruments were issued in light of the foregoing we believe that the value of the instruments and the value of the reference stock primarily reflect the performance of the same firm corporation a the approximate changes in fair_market_value test sec_1 b ii in considering whether changes in the fair_market_value of the reference stock tam-147769-04 were reasonably expected to approximate changes in the fair_market_value of the instruments under sec_1_246-5 two factors were considered i the position taken by taxpayer in calculating a projected contingent payment schedule under the rules of sec_1_1275-4 and ii the economics of the instruments i the contingent payment debt rules of sec_1_1275-4 taxpayer paid interest quarterly at an annual rate of f on the instruments using the cpdi rules under sec_1_1275-4 taxpayer accrued a comparable yield of ff compounded quarterly based upon a projected payment at maturity of approximately dollar_figureo in d years sec_1_1275-4 provides that if a contingent payment is based on market information a market-based payment the amount of the projected payment is the forward price of the contingent payment the forward price of a contingent payment is the amount one party would agree as of the issue_date to pay an unrelated party for the right to the contingent payment on the settlement_date eg the date the contingent payment is made for example if the right to a contingent payment is substantially_similar to an exchange-traded option the forward price is the spot price of the option the option premium compounded at the applicable_federal_rate from the issue_date to the date the contingent payment is made sec_1_1275-4 provides that if a contingent payment is not based on market information a non-market based payment the amount of the projected payment is the expected value of the contingent payment as of the issue_date sec_1_1275-4 provides that the projected payment schedule must produce the comparable yield if the projected payment schedule does not produce the comparable yield the schedule must be adjusted consistent with the principles of paragraph b to produce the comparable yield for example the adjusted amounts of non-market-based payments must reasonably reflect the relative expected values of the payments and must not be set to accelerate or defer income or deductions if the debt_instrument contains both market-based and non-market-based payments adjustments are generally made first to the non-market-based payments because more objective information is available for the market-based payments taxpayer accrued deductions at a comparable yield based upon a projected contingent payment at maturity specifically referenced to the expected appreciation in the reference stock in the ------------------------------- taxpayer’s projected payment amount is stated as dollar_figureo per unit of the instruments thus based upon taxpayer’s own calculations the stock was expected to appreciate over the term of the instruments and changes in the fair_market_value of the reference stock were reasonably expected to approximate changes in the fair_market_value of the instruments to which they relate in addition taxpayer’s projections appear to be consistent with market tam-147769-04 expectations at the time the instruments were issued the relevant standard under sec_1_246-5 is the expectations of a reasonable person based on all the facts and circumstances at the later of the time the stock is acquired or the positions are entered into that these expectations were reasonable is supported by the fact that holders invested in the instruments agreeing to forego current interest payments in consideration for the opportunity to share in future appreciation on the reference stock ii the economics of the instruments the holders’ willingness to purchase the instruments may be explained in part by analyzing the economic nature of the instruments the issue_price of the instruments may be viewed in economic terms as a payment for a guaranteed future amount plus an option on the reference stock the call option component affords the holders the opportunity to share in the appreciation in the reference stock for instance each unit of the instruments has an original issue_price of dollar_figuree a quarterly coupon of dollar_figureg and a guaranteed minimum stated_redemption_price_at_maturity srpm of dollar_figuree the portion of the issue_price that represents economically a guaranteed payback or debt component is determined by calculating the issue_price of a straight_debt instrument with identical payout amounts ie current quarterly coupon of dollar_figureg srpm of dollar_figuree and yield of ff thus for a comparable straight_debt instrument with current coupon payments of dollar_figureg per quarter for kk quarters d years and a srpm of dollar_figuree a holder would have paid approximately dollar_figuremm to obtain a current yield of o the remaining dollar_figurey of the issue_price represents economically an interest other than a guaranteed payback in this case the excess payment is made for the opportunity to share in the appreciation of the reference stock above the threshold_amount of dollar_figuree as a result the holders placed at risk a sizeable portion of the purchase_price of the instruments which would be lost if the reference stock failed to appreciate to the extent projected taxpayer conversely economically hedged its position in the reference stock for d years by issuing the instruments because if the reference stock declined taxpayer was required to repay only the debt portion of the instruments at maturity therefore under the facts of this case the changes in the fair_market_value of corporation a stock were reasonably expected to approximate changes in the fair_market_value of the instruments as a result the instruments are ssrp other than stock with respect to the corporation a stock whether payments and accruals on the instruments including for this purpose any debt issuance costs constitute interest or carrying charges incurred or continued to purchase or carry those shares for purposes of sec_263 sec_263 requires the capitalization of interest_and_carrying_charges properly allocable to personal_property that is part of a straddle under sec_1092 under tam-147769-04 sec_263 the phrase interest_and_carrying_charges includes the interest on indebtedness incurred or continued to purchase or carry the personal_property plus all other_amounts paid_or_incurred to carry the personal_property less certain amounts set forth in sec_263 while there is no direct authority interpreting the phrase indebtedness incurred or continued to purchase or carry in sec_263 the phrase also appears in sec_265 sec_265 disallows a deduction for interest on indebtedness incurred or continued to purchase or carry tax exempt obligations although authorities under sec_265 are not controlling for purposes of sec_263 they may provide useful guidance revproc_72_18 is the service’s primary published guidance on the interpretation of the purchase or carry nexus test in the absence of direct tracing of proceeds used to purchase tax-exempt obligations or collateralization of the obligations to incur debt revproc_72_18 provides that sec_265 requires a determination based on all of the facts and circumstances that a taxpayer’s purpose in incurring or continuing indebtedness was to purchase or carry the tax-exempt obligations this prohibited purpose is established by showing a sufficiently direct relationship between the indebtedness and the carrying of the tax-exempt obligations 375_f2d_1016 ct_cl such a purpose will generally not be inferred however where there is a bona_fide restriction on a taxpayer’s ability to sell or otherwise to dispose_of the tax-exempt obligations see eg r b george machinery 20_bta_594 acquiesced c b xi-2 in the instant case there were no restrictions on taxpayer’s ability to sell or otherwise to dispose_of the reference stock neverthless the facts make clear that taxpayer’s reasons for incurring the indebtedness are directly related to the carrying of the reference stock upon issuance the principal_amount of one unit of the instruments equaled the date closing price of one share of corporation a stock taxpayer held as many or more shares of corporation a stock as the number of units of the instruments issued in addition at maturity of the instruments holders are to be paid an amount determined by reference to the price of the reference stock holders receive the right to any appreciation in the reference stock and in exchange for this right holders agree to receive interest payments well below the market rates therefore both in form and in substance the instruments are closely and directly tied to the reference stock taxpayer contends that its intention to apply the proceeds from issuance of the instruments for extraordinary nonrecurrent expenditures rebuts the close relationship between the instruments and the reference stock as support taxpayer cites to cases under sec_265 including 61_tc_846 and 64_tc_686 tam-147769-04 taxpayer argues that its use of proceeds is analogous to the use of mortgage the facts of handy button and swenson supra are distinguishable from the facts of the instant case in both cases the service failed to establish the requisite relationship between the issuing of indebtedness and the holding the tax-exempt_bonds other than the fact that the taxpayer held them both at the same time in fact in handy button the court specifically rejected the service’s working_capital analysis by which the government attempted to show a connection between the debt and the bonds on the basis that but for the borrowing the taxpayer would have had to liquidate the bonds id pincite similarly in swenson the court found no relationship between the tax- exempt bonds and the indebtedness noting that sec_265 does not apply where there is no connection between the debt and the tax-exempt_bonds other than their mere simultaneous existence id pincite proceeds to fund construction of a plant in of 265_fsupp_168 d wis aff’d in part and rev’d in part 388_f2d_420 7th cir in wisconsin cheeseman the taxpayer was in the business of packaging various kinds of cheeses for retail_sale virtually all of the taxpayer’s products were purchased from it during the last three months of the calendar_year for holiday gifts since receipts from sales generally lagged one to two months behind the date of incurring the operating_expenses necessary to produce the sales the taxpayer obtained a substantial amount of short term financing each year in possession of substantial amounts of money from receipts for the prior year’s sales the taxpayer used the balance of the receipts to purchase high quality municipal securities as capital needs developed during the ensuing year the taxpayer obtained short term financing using its municipal securities as collateral the taxpayer was able to borrow almost of value when such collateral was used as receipts came in during the following winter these short term loans were repaid and the balance used to increase the company’s municipal_bond holdings in the second year at issue the taxpayer borrowed dollar_figure from a bank to build a new plant the loan was secured_by a mortgage upon its real_estate the proceeds of the loan were applied directly to pay for construction of the plant including the mortgage was to make it possible for the taxpayer to carry its municipal securities on appeal the court_of_appeals for the 7th circuit affirmed in part and reversed and remanded in part as to the deductibility of the interest on the mortgage loan the court_of_appeals held that there was an insufficient relationship between the mortgage and the holding of the tax-exempt_bonds to justify the denial of a deduction for mortgage interest wisconsin cheeseman as in handy button and swenson there was no relationship during the years in question each january and february when the taxpayer was the district_court held that the taxpayer’s purpose in incurring the indebtedness the facts of the instant case are distinguishable from the mortgage loan in tam-147769-04 established between the mortgage loan and the tax-exempts in wisconsin cheeseman in addition the plant served as collateral for the mortgage loan so there was a direct relationship between the loan and another asset by contrast in the present case there is a direct connection between the instruments and the reference stock due to the indexing of the instruments to the value of the reference stock no other assets were pledged as collateral to secure payment on the instruments proceeds to repay outstanding debt because the indexing allowed taxpayer to raise funds on more favorable terms including lower financing rates the courts have specifically rejected the argument that the use of tax-exempt_bonds to obtain cheaper financing rebuts a finding of a sufficiently direct relationship under sec_265 in wisconsin cheeseman neither the district_court nor the court_of_appeals found persuasive the stipulated fact that because the value of the municipal_bonds did not fluctuate the taxpayer could borrow more against their market_value than against that of other investments in addressing this argument the district_court stated in the instant case the facts also show that taxpayer applied some of the the issue is not whether taxpayer is free to use this financing device nor whether other devices may be more costly nor whether certain financing costs are peculiar to the radically seasonal quality of taxpayer’s business the issue is whether if taxpayer chooses for these understandable reasons to employ this device it may deduct its interest payments on the loan for the purpose of determining its income_tax wisconsin cheeseman f_supp pincite likewise in illinois terminal the taxpayer argued that the tax-exempt_bonds were pivotal to obtaining an a-quality rating on its debt and thereby lowering the interest cost in response the court of claims stated that the efficient use of an available asset cannot of itself help a taxpayer avoid the stricture of sec_265 id pincite taxpayer cannot avoid the application of sec_263 by juggling its available assets in an attempt to separate the instruments from the holding of the reference stock see levitt v u s f_supp d iowa aff’d 517_f2d_1339 8th cir 60_tc_497 aff’d 503_f2d_102 6th cir taxpayer’s argument that its use of proceeds should trump the close and direct connection between the instruments and the reference stock would allow taxpayer to avoid sec_263 simply by juggling available funds by applying different funds for different uses f 2d ct_cl is misplaced consistent with the legislative_history to sec_265 in guidance the service has placed banks in a separate category of analysis under sec_265 see revproc_72_18 revproc_70_20 1970_2_cb_499 as amplified by revproc_78_34 1978_2_cb_535 and modified by revproc_83_91 finally taxpayer’s reliance on investor’s diversified services inc v u s tam-147769-04 c b revrul_67_287 1967_2_cb_133 and revrul_61_222 1961_2_cb_58 as stated by the court of claims in investor’s diversified it is the ‘bank exception’ plus the similarities of the taxpayer to banks which provide a strong reason for our inability to see the required relationship between the taxpayer’s indebtedness and its tax-exempt holding id pincite in the instant case taxpayer has not contended that its business is comparable to banking such that special rules should apply as stated above taxpayer’s reasons for incurring the debt were not independent of and unrelated to the holding of the reference stock see illinois terminal supra pincite to the contrary the instruments specifically reference the reference stock and are in form and substance closely connected to the reference stock moreover the facts surrounding the issuance make clear that taxpayer made a conscious and purposeful decision to issue the instruments while continuing to hold the shares there is clear evidence that taxpayer intended to take advantage of the referencing created between its holdings in the reference stock and the application of the cpdi rules to the instruments the use of the instruments helps taxpayer to achieve the deferral and conversion opportunities found in a typical cash-and-carry transaction taxpayer projected the forward price of the reference stock at maturity of the debentures and accrued deductions under the cpdi rules such that the deductions taken reference the projected forward price of the reference stock therefore the instruments are used specifically to carry the reference stock under sec_263 the relationship between the instruments and the reference stock is similar economically to a taxpayer who obtains a loan by collateralizing its portfolio securities much like a collateralization transaction a monetization establishes a direct transactional nexus between the borrowing and the borrower’s continued ownership of the reference stock as a result based upon the facts and circumstances of the instant case a sufficiently direct relationship has been established between the instruments and the reference stock to find that the indebtedness was incurred or continued to carry the stock caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
